         Case 2:19-cv-11963-WBV-KWR Document 34 Filed 07/17/20 Page 1 of 6




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA



ARTHUR RANDALL, ET AL.                               CIVIL ACTION

VERSUS                                               NO. 19-11963-WBV-KWR

JERRY DWAYNE, ET AL.                                 SECTION D(4)



                             ORDER OF DISMISSAL


    Before the Court is Defendants Aegis Security Insurance Company, Jerry D. Hall,

and Timco Logistics Systems, LLC’s Motion to Dismiss for Lack of Prosecution. 1 For

the reasons discussed below, the Court DISMISSES WITH PREJUDICE the

plaintiffs’ claims against the defendants.


    I.       Procedural Background


    On August 1, 2019, Defendants Aegis Security Insurance Company, Jerry D. Hall,

and Timco Logistics Systems, LLC removed this personal injury lawsuit, previously

filed in Civil District Court for the Parish of Orleans, to this Court pursuant to 28

U.S.C. § 1332 and 28 U.S.C. § 1441. The plaintiffs in this action participated, through

counsel, in a Scheduling Conference on December 12, 2019,2 and thereafter, a status

conference the Court held on March 13, 2020.3 Thereafter, the plaintiffs’ counsel




1 R. Doc. 29.
2 R. Doc. 7.
3 R. Doc. 11.
      Case 2:19-cv-11963-WBV-KWR Document 34 Filed 07/17/20 Page 2 of 6



moved to withdraw from the action.4 The Court granted the motion to withdraw on

April 3, 2020, in accordance with the Local Rules and ordered the plaintiffs to move

to enroll new counsel within thirty (30) days or advise the Court in writing that they

will proceed pro se within thirty (30) days.5 The plaintiffs did not comply with the

Order or respond in any manner.

    On May 20, 2020, the Court scheduled a telephone status conference for June 3,

2020. The Court sent notice of the Order setting the telephone status conference to

the plaintiffs by way of first class and certified mail.6 The record shows that Plaintiffs

Ashley Randall, Toccara Jones, and Arthur Randall received the Order on May 23,

2020.7 Plaintiffs Ashley Randall, Toccara Jones, Larry Ramee, and Arthur Randall

all failed to communicate to the Court or to participate in the telephone status

conference. The Minute Entry for the June 3, 2020 Status Conference notes that the

plaintiffs failed to participate and had previously failed to comply with the April 3,

2020 Order, requiring the plaintiffs to enroll new counsel within thirty (30) days or

advise the Court in writing that they will proceed pro se within thirty (30) days.8 In

an effort to give the plaintiffs further time to communicate with the Court, the Court

then ordered on June 3, 2020, that the plaintiffs to show cause in writing why the

case should not be dismissed for failure to prosecute and further state whether the

plaintiffs are proceeding pro se or have retained counsel.9 The Court gave the named



4 R. Doc. 13.
5 R. Doc. 15.
6 R. Doc. 16. See R. Doc. 16-1 for Certified Mail Receipt.
7 R. Docs. 23, 23-1, 28.
8 R. Doc. 17.
9 Id.
       Case 2:19-cv-11963-WBV-KWR Document 34 Filed 07/17/20 Page 3 of 6



plaintiffs until Monday, July 6, 2020, an additional month, to communicate with the

Court.10 The Court further ordered that the defendants may move for dismissal for

failure to prosecute if the plaintiffs fail to comply with the Order.11 The plaintiffs did

not comply with the Order and none of the four named plaintiffs have communicated

to the Court as of the date of this Order. On July 7, 2020, the defendants moved to

dismiss the action with prejudice for failure to prosecute, with each party to bear its

own costs.


     II.   Analysis


     Federal Rule of Civil Procedure 41(b) provides, “if the plaintiff fails to prosecute

or to comply with these rules or a court order, a defendant may move to dismiss the

action or any claim against it.” Rule 41(b) authorizes a district court to “dismiss an

action sua sponte . . . for failure to comply with a court order.” 12


     Before an action can be dismissed with prejudice under Rule 41(b), three factors

must be present:13 (1) there is a clear record of delay or contumacious conduct by the

plaintiff; (2) lesser sanctions would not serve the best interests of justice ; (3) the Court

finds that (a) delay was caused by the plaintiff, as opposed to her attorney, (b) the

defendant suffered actual prejudice, or (c) the delay was caused by intentional

conduct.14 The third factor is considered an aggravating factor. Dismissal with



10 Id.
11 Id.
12 Springboards to Education, Inc. v. Kipp Foundation, 325 F. Supp. 3d 704, 710 (N.D. Tex. 2018)

(internal citation omitted).
13 Id.
14 Id.
      Case 2:19-cv-11963-WBV-KWR Document 34 Filed 07/17/20 Page 4 of 6



prejudice is appropriate only in “cases where the plaintiff's conduct has threatened

the integrity of the judicial process, . . . leaving the court no choice but to deny that

plaintiff its benefits.” 15


     The first factor is met when there are significant periods of total inactivity that

persist for longer than just a few months. 16 A clear record of contumacious conduct

exists when the plaintiff has deliberately exhibited a “stubborn resistance to

authority.”17 The plaintiffs in this action participated, through counsel, in a status

conference the Court held on March 13, 2020. 18 On March 31, 2020, the plaintiffs’

counsel moved to withdraw from the action.19 In that Motion, counsel advised that

they had personally met with the plaintiffs and advised each of the upcoming court

dates. The Court granted the motion to withdraw in accordance with the Local Rules

and ordered the plaintiffs to move to enroll new counsel within thirty (30) days or

advise the Court in writing that they will proceed pro se within thirty (30) days.20 The

plaintiffs did not comply with the Order, nor did the plaintiffs respond at all to the

Court’s Order.


     On May 20, 2020, the Court scheduled a telephone status conference for June 3,

2020. The Court sent notice of the Order setting the telephone status conference to




15 Rogers v. Kroger Co., 669 F.2d 317, 321 (5th Cir. 1982).
16 Millan v. USAA General Indemnity Company, 546 F.3d 321, 327 (5th Cir. 2008); see also Rogers, 669
F.2d at 321.
17 Id.
18 R. Doc. 11.
19 R. Doc. 13.
20 R. Doc. 15.
      Case 2:19-cv-11963-WBV-KWR Document 34 Filed 07/17/20 Page 5 of 6



the plaintiffs by way of first class and certified mail.21 The record shows that Plaintiffs

Ashley Randall, Toccara Jones, and Arthur Randall received the Order on May 23,

2020.22 The Minute Entry for the June 3, 2020 Status Conference notes that the

plaintiffs failed to participate and had previously failed to comply with the April 3,

2020 Order, requiring the plaintiffs to enroll new counsel within thirty (30) days or

advise the Court in writing that they will proceed pro se within thirty (30) days.23


     The Minute Entry further ordered the plaintiffs to show cause in writing why the

case should not be dismissed for failure to prosecute and further state whether the

plaintiffs are proceeding pro se or have retained counsel.24 The Court ordered that it

must receive written notice regarding the plaintiffs’ representation on or before

Monday, July 6, 2020.25 The Court further noted that the defendants may move for

dismissal for failure to prosecute if the plaintiffs fail to comply with the Orde r.26 The

plaintiffs did not comply with the Order and, further, as of the date of this Order, and

having given the plaintiffs more than three months to communicate to the Court,

each plaintiff has failed to communicate in any manner with the Court. On July 7,

2020, the defendants moved to dismiss the action with prejudice for failure to

prosecute, with each party to bear its own costs. 27 Because of these events, the Court




21 R. Doc. 16. See R. Doc. 16-1 for Certified Mail Receipt.
22 R. Docs. 23, 23-1, 28.
23 R. Doc. 17.
24 Id.
25 Id.
26 Id.
27 R. Doc. 29.
         Case 2:19-cv-11963-WBV-KWR Document 34 Filed 07/17/20 Page 6 of 6



finds that the first factor is met: there is a clear record of delay or contumacious

conduct by the plaintiffs.


       Regarding the second factor, the Court explicitly finds that sanctions less than

dismissal would be futile. The Court has provided plaintiffs more than three months,

with continued notices, to advise the Court if they wish to proceed with this matter.

No response has been received by any plaintiff. The Court finds that any other

sanctions would be futile and would only further delay this matter and not serve the

interests of justice. As to the third factor, the Court declines to find that the

defendants have suffered actual prejudice or the nature of the intent of the delay, but

the Court finds the delay was entirely caused by the plaintiffs. For these reasons, the

Court finds that all three factors are met, and the case should be dismissed with

prejudice.


       Accordingly,


       IT IS HEREBY ORDERED that Defendants Aegis Security Insurance Company,

Jerry D. Hall, and Timco Logistics Systems, LLC’s Motion to Dismiss for Lack of

Prosecution28 is GRANTED. A Final Judgment will follow.


       New Orleans, Louisiana, this the 17th day of July, 2020.


                                              ______________________________________
                                              WENDY B. VITTER
                                              UNITED STATES DISTRICT JUDGE




28   R. Doc. 29.
